Continuation Sheet for Advisory Action
	Continuation of Box 3. The proposed amendments will not be entered. The proposed amendment to independent claims 10 and 19 would for the first time require that the “therapeutically effective amount” refers to the amount of “exosomes” whereas the previously examined “therapeutically effective amount” referred to “a composition comprising exosomes”. Therefore the previously examined limitation of a “therapeutically effective amount” included amounts of other materials which may be included in the composition besides the exosomes, and not only the exosomes. Additionally, the proposed amendment to independent claims 10 and 19 would for the first time require that the exosomes are “isolated” from specific cell types. The previously examined limitation of exosomes limited to the exosomes being “derived” from cells which is a much broader limitation than the newly proposed limitation of “isolated”. Finally, the proposed amendments to dependent claims 17 and 23 would for the first time require that the exosomes are administered to the subject by injecting the exosomes. For these reasons, the proposed amendments require further search and consideration and may raise issues of new matter. The proposed amendments are not entered. 
Continuation of Box 12. The request for reconsideration has been fully considered, but it does not place the application in condition for allowance. As an initial matter, as stated above the proposed amendments to the claims require further search and consideration and they are not entered. 
Applicant alleges that the Roche reference is interested in the secretome of and not in the contents of exosomes. However, as the rejection of record states, the primary reference Ray is relied upon for the teachings of making and using a treatment composition of exosomes while the secondary Roche reference was relied upon for teaching “that material secreted from cells derived from bone marrow mesenchymal stem cells triggered to differentiate toward chondrocytes contains several factors that are needed for cartilage formation and have therapeutic potential for the repair of cartilage” (see Office Action mailed 7/7/2021 at page 3). 
Applicant again highlights that Ray does not teach using cells that are “differentiating” because Ray’s stem cells are differentiated before isolating the exosomes. As an initial matter it is noted that neither the instant claims nor the specification define when a stem cells is to be considered fully differentiated, and therefore if any level of maturity is still occurring in the cells, the cells would read on the limitation of “differentiating”. While the applicant highlights data where the compare exosomes from stem cells with exosomes from stem cells that are “differentiating”, this example does not provide a clear cut off to when the cell population is to be considered fully differentiated and no longer “differentiating”. Even so, the rejection in the Office Action mailed 7/7/2021 relies on the secondary reference Rocha and Wu for providing the motivation for using stem cells that are differentiating into chondrocytes. As stated above, Rocha teaches that material secreted from stem cells triggered to differentiate toward chondrocytes contains several factors that are needed for cartilage formation and have therapeutic potential for the repair of cartilage. Again, as stated in the rejection in the Office Action mailed 7/7/2021, this teaching is further supported by the Wu reference. Wu teaches adipose tissue derived mesenchymal stem cells (ASCs) are useful for differentiation into chondrocytes and that there is increased cartilage formation by co-culture of ASCs with chondrocytes, and Wu teaches once ASCs are committed to the chondrogenic lineage, they begin expressing many components important for cartilage formation. Therefore for the reasons stated in the Office Action mailed 7/7/2021, this limitation is obvious over the combination of references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653